Citation Nr: 0610139	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to a disability rating in excess of 70 
percent for his service-connected PTSD, and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance and/or housebound status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) became law during the 
pendency of this appeal.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, the veteran has not yet been afforded full VA 
compliance with the VCAA.  In particular, he has not been 
given the text of 38 U.S.C.A. §§ 5103 and 5103A or other 
pertinent laws and regulations; the September 2003 statement 
of the case was incomplete in this regard, and the veteran 
has not been afforded a separate letter regarding the VCAA 
and its applicability to his pending appeal.  Therefore, 
remand of his appeal is required in order to ensure the VA's 
duties to notify and assist the veteran are met.  

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for special monthly compensation, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
for the award of benefits will be assigned if special monthly 
compensation is awarded, and also includes an explanation as 
to the type of evidence that is needed to establish such an 
effective date.  

Next, the veteran seeks a disability rating in excess of 70 
percent for his PTSD.  The Board notes that the veteran was 
last afforded VA psychiatric examination in June 2001, nearly 
five years ago.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, this issue must be remanded for a 
more recent VA psychiatric examination to determine the 
impairment resulting from the veteran's service-connected 
PTSD.  Likewise, the veteran seeks special monthly 
compensation based on the need for aid and attendance and/or 
housebound status.  As several years have passed since he was 
last medically examined by VA regarding this claim, a new VA 
examination is also warranted in this instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the issues on appeal 
received since January 2003 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment records 
are not successful, the RO should inform 
the veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3.159 (2005).  

2.  Next, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made available 
to the physician for review in conjunction 
with the examination.  The report of 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

a.  The examiner should comment on 
the extent to which PTSD affects 
occupational and social functioning.  
A multi-axial assessment should be 
conducted, with a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V 
(GAF score) and an explanation of the 
numeric code assigned.  

b. The examiner should comment on the 
presence or absence of total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name.  

Any other disability resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  The RO should also schedule the 
veteran for a VA examination by an 
examiner(s) with the appropriate expertise 
to determine the nature and resulting 
limitations of the veteran's various 
service-connected disabilities.  A VA Form 
21-2680 (Examination for Housebound Status 
or Permanent Need for Regular Aid and 
Attendance) must be completed in 
conjunction with this examination.  This 
examination may be conducted at the same 
time as the VA psychiatric examination 
ordered above.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
report.  All necessary tests or studies as 
determined by the examiner(s) should be 
accomplished.  The examiner(s) should 
clarify the nature of the veteran's 
service-connected disabilities and provide 
a discussion as to the nature, frequency, 
duration, and severity of manifestations 
of each disability.  The examiner should 
comment upon the resulting limitations 
from the veteran's identified service-
connected disabilities.  The examination 
report should include a detailed account 
of all pathology found to be present.  
Regarding the veteran's service-connected 
disabilities, the examiner should provide 
explicit responses to the following:

(a) whether the veteran is blind or 
so nearly blind as to have corrected 
visual acuity of 5/200 or less, in 
both eyes, or concentric contraction 
of the visual field to 5 degrees or 
less;

(b) whether the veteran is a patient 
in a nursing home because of mental 
or physical incapacity;

(c) whether the veteran requires the 
regular assistance of another person 
in activities of daily living, to 
include consideration of whether the 
appellant is able to dress or undress 
himself, to keep himself ordinarily 
clean and presentable; to feed 
himself, or to attend to the wants of 
nature, and, if so, why;

(d) whether the veteran requires the 
assistance of another in protecting 
himself from the ordinary hazards of 
daily living, and, if so, why; and

(e) whether the veteran is restricted 
to his home or the immediate vicinity 
thereof.

The examiner(s) should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why. 

4.  The RO should review the claims folder 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are fully complied with and 
satisfied.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.  The RO should 
also send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

5.  Thereafter, the RO should again 
consider the veteran's claim for a higher 
disability rating for his PTSD and for 
special monthly compensation based on the 
need for aid and attendance and/or 
housebound status, in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


